Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed 3/24/2021. Claims 21 and 22 are new.  Claims 1-16, 18, and 20 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Ryan Dodge 6/4/2021.

The CLAIMS have been amended as follows: 

1. (Currently amended) An atmosphere-breathing pulsed plasma thruster
comprising:
an inlet, a discharge section in fluid communication with the inlet, and a nozzle in fluid communication with the discharge section;
a first electrode disposed at least partially in the discharge section;
a plurality of electrode assemblies, each electrode assembly of the plurality of electrode assemblies having a second electrode disposed in the discharge section and  second electrode is anodic;
an electrode control mechanism configured to move the plurality of electrode assemblies between an inner position wherein each second electrode is located nearer to the first electrode and an outer position wherein each second electrode is located farther from the first electrode;
at least one igniter associated with either the first electrode or with one of the second electrodes;
an ignition circuit that connects the first electrode and each second electrode to a first source of electric energy, and connects the at least one igniter to a second source of electric energy through a controllable switch; and
a processor operably connected to the electrode control mechanism and configured to control [[the]] a position of each second electrode;
wherein each second electrode is oriented lengthwise parallel to a central axis of the discharge section.
15. (Currently amended) A method of generating thrust comprising:
providing a thruster having an inlet, a discharge section in fluid communication with the inlet, a first electrode disposed at least partially in the discharge section, and a plurality of electrode assemblies, each electrode assembly of the plurality of electrode assemblies having a second electrode disposed in the discharge section and an elongate rod extending through a wall of the discharge section, wherein i) the first  is anodic:
controlling a radial position of each electrode assembly by engaging a distal portion of the respective elongate rod of the electrode assembly with an electrode control mechanism configured to move the plurality of electrode assemblies between an inner position wherein each second electrode is located nearer to the first electrode and an outer position wherein each second electrode is located farther from the first electrode;
inducing a current flow between the first electrode and at least one of the second electrodes with an igniter;
wherein an ignition circuit connects the first electrode and each second electrode to a first source of electric energy, and connects the igniter to a second source of electric energy through a controllable switch, and the electrode control mechanism is controlled by a processor configured to control a distance between the first electrode and the each second electrode;
wherein each second electrode is oriented lengthwise parallel to a central axis of the discharge section.

Allowable Subject Matter
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Rosales “Air-Breathing Pulsed Plasma Thruster with a Variable Spacing Cathode for Atmospheric Satellite Applications”.
The prior art neither teaches nor renders obvious either an atmosphere-breathing pulsed plasma thruster comprising: an inlet, a discharge section in fluid communication with the inlet, and a nozzle in fluid communication with the discharge section; a plurality of electrode assemblies, each electrode assembly of the plurality of electrode assemblies having a second electrode disposed in the discharge section, an electrode control mechanism configured to move the plurality of electrode assemblies between an inner position wherein each second electrode is located nearer to the first electrode and an outer position wherein each second electrode is located farther from the first electrode; wherein each second electrode is oriented lengthwise parallel to a central axis of the discharge section, or a method of generating thrust comprising: providing a thruster having an inlet, a discharge section in fluid communication with the inlet, and a plurality of electrode assemblies, each electrode assembly of the plurality of electrode assemblies having a second electrode disposed in the discharge section and an elongate rod extending through a wall of the discharge section, controlling a radial position of each electrode assembly by engaging a distal portion of the respective elongate rod of the electrode assembly with an electrode control mechanism configured to move the plurality of electrode assemblies between an inner position wherein each second electrode is located nearer to the first electrode and an outer position wherein  section.in combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741